DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on 3 January 2022 has been acknowledged. 
Claims 1 – 2, 5, 9, 15 – 17 and 19 have been amended. 
Claim 21 is newly presented. 
Currently, claims 1 – 21 are pending and considered as set forth.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the operation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 7, 11 – 12, 14, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ferren (US 20180011485) in view of Hu et al. (Hereinafter Hu) (US 2019/0382031).

	As per claims 1, 5 and 16, Ferren discloses  
one or more processors (See paragraph 29); and 

subscribing to receive data from a first system of the autonomous vehicle (See paragraph 29 and figure 1 #16 and #18); 
determining an event associated with the data (See Figure 1 #18), the determining the event comprising at least one of: 

    PNG
    media_image1.png
    821
    654
    media_image1.png
    Greyscale

based at least in part on determining the event, placing the vehicle in a safe state, the safe state comprising at least one of: 
a, such as by an object detection module 386 (FIG. 5), has not in fact changed the position of the autonomous vehicle 100 relative to the detected object 484a, a requires a further evasive maneuver. In some embodiments, if an anomaly 484 is detected, the autonomous control system 110 can determine 32 (FIG. 1) whether the anomaly 484 requires prompt resolution. For example, the autonomous control system 110 can consider the maximum tolerable duration of a particular sensor outage, or the forward speed of the autonomous vehicle 100, in combination with the distance to a spatial anomaly 484. If the anomaly 484 requires prompt resolution 34 (FIG. 1), the autonomous control system 110 can then determine 36 whether the autonomous vehicle 100 can be quickly and safely maneuvered 40 to a passively safe state. A passively safe state is one that affords a substantial period of additional time within which to resolve the anomaly 484. For example, maneuvering 40 to a passively safe state may include a substantial reduction in speed along a straight and clear roadway 130, or a full stop of the autonomous vehicle 100 outside the flow of traffic. If such a maneuver can be performed 38 (FIG. 1), the autonomous control system 110 can perform the maneuver 40 (FIG. 1) to bring the autonomous vehicle 100 to a passively safe state.); 
disabling features of the autonomous vehicle in a state in which the vehicle is stopped; or 
controlling a third system of the autonomous vehicle to take an action to obviate the event.  
However, Ferren does not explicitly teach element of:
subscribing to receive data from a first system of the autonomous vehicle at a second system of the autonomous vehicle, the first system and the second system comprising onboard systems of the autonomous vehicle

determining that the data has not been received from the first system for a threshold amount of time.
Hu discloses element of:
subscribing to receive data from a first system of the autonomous vehicle at a second system of the autonomous vehicle, the first system and the second system comprising onboard systems of the autonomous vehicle (See at least Figure 4);

    PNG
    media_image2.png
    463
    598
    media_image2.png
    Greyscale

determining that the data received from the first system is older than a threshold age; or 
determining that the data has not been received from the first system for a threshold amount of time (See at least paragraph 4 and 17; via when the Autonomous Driving Vehicle (ADV) encounters a failure in one or more sensors, the ADV navigating in a world coordination may not receive any sensor data or experience delays in receiving sensor data from one or more sensors. Accordingly, the ADV may not be able to navigate accurately in a world coordination. A sensor failure can be a physical failure in a sensor, or a perceived failure of a sensor from the 
Ferren and Hu both control autonomous vehicles and detect transmission delay or failure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include first and second systems are onboard of the autonomous vehicle, and determining that the data received from the first system is older than a threshold age; or determining that the data has not been received from the first system for a threshold amount of time as taught by Hu in the system of Ferren, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 3 and 8, Ferren discloses wherein the determining the event comprises determining that the data received from the first system is older than the threshold age, wherein the threshold age is based at least in part on at least one of a type of the data, a frequency at which the data is published, or the first system (See at least paragraph 43).  

As per claim 4, Ferren discloses wherein the data comprises at least one of data associated with objects in an environment of the vehicle or data associated with a trajectory of the vehicle (See at least paragraph 43 – 45).  

As per claim 6, Ferren discloses wherein the subsystem of the autonomous vehicle comprises at least one of a computing system or a sensor on the autonomous vehicle and the data comprises critical information, the critical information comprising at least one of sensor data generated by the sensor, data generated based at least in part on the sensor data, or data associated with a trajectory of the vehicle (See at least paragraph 35, 43 – 46 and 56).  

As per claim 7, Ferren discloses receiving object data about an environment of the autonomous vehicle (See at least paragraph 30 and 43 - 44); 
determining operational data about the autonomous vehicle (See at least paragraph 29 – 33); and 
determining the threshold age or the threshold amount of time based at least in part on the object data and the operational data (See at least paragraph 43 and 63).  

As per claim 11, Ferren discloses wherein the controlling the autonomous vehicle to alter the state of the autonomous vehicle comprises at least one of: 
controlling the autonomous vehicle to come to a safe stop (See at least paragraph 43 - 49); 
altering one or more additional subsystems of the autonomous vehicle; or 
taking a mitigating action to obviate the event.

As per claims 12, Ferren discloses wherein the event is a first event and the altering the state of the autonomous vehicle comprises taking a mitigation action to obviate the event, the method further comprising: 
determining a second event associated with the data; and 
based at least in part on the second event, controlling the vehicle to come to a safe stop (See at least paragraph 43- 49).  

As per claim 14, Ferren discloses wherein the determining the first event comprises determining that the data has not been received from the subsystem of the autonomous vehicle for a first threshold amount of time and the determining the second event comprises determining that the data has not been received from the subsystem of the autonomous vehicle for a second threshold amount of time (See at least paragraph 63).  

As per claim 21, Ferren and Hu disclose wherein: 
the first system and the second system are connected via a bus on the vehicle; 
the second system publishes the data to the bus; and 
the first system receives the data via the bus (Hu, see at least figure 7).

Claims 2, 9 – 10, 13, 15, and 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferren and Hu and in further view of Tani (US 20170293295).

As per claim 2, the combination of Ferren and Hu discloses all the elements of the claimed invention but does not explicitly disclose elements of wherein the determining the event comprises determining that the data has not been received from the first system for a threshold amount of time and the threshold amount of time is based, at least in part, on at least one of a frequency at which the data is published by the first system, a type of the data, or the first system. 
Tani discloses element of: wherein the determining the event comprises determining that the data has not been received from the first system for a threshold amount of time and the threshold amount of time is based, at least in part, on at least one of a frequency at which the data is published by the first system, a type of the data, or the first system (See at least paragraph 121).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the determining the event comprises determining that the data has not been received from the first system for a threshold amount of time and the threshold amount of time is based, at least in part, on at least one of a frequency at which the data is published by the first system, a type of the data, or the first system as taught by Tani in the system of the combination of Ferren and Hu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, the combination of Ferren, Hu and Tani discloses elements of: wherein the determining that the data received from the subsystem is older than the threshold age comprises: 
determining, based on a first time stamp associated with the data, a first time at which the subsystem of the autonomous vehicle published the data; 
determining, based on a second time stamp associated with the system, a second time at which the data is received; and 
comparing a difference between the first time and the second time to the threshold age (Ferren, see at least abstract and paragraph 31 and 36)

As per claim 10, the combination of Ferren, Hu and Tani discloses wherein the determining the event comprises determining that the data has not been received from the subsystem of the autonomous vehicle for a threshold amount of time and the threshold amount of time is based, at least in part, on at least one of a frequency at which the data is published by the subsystem of the autonomous vehicle, a type of the data, or the subsystem of the autonomous vehicle (Tani, See at least paragraph 121).  

As per claim 13, the combination of Ferren, Hu and Tani disclose wherein the first event is determined at a first time and the second event is determined at a second time, after the first time (Tani, see at least paragraph 36).  

As per claim 15, the combination of Ferren, Hu and Tani discloses wherein the determining the first event comprises determining that the data received from the subsystem 

As per claims 17, the combination of Ferren, Hu and Tani discloses wherein the event is a first event and the altering the state of the autonomous vehicle comprises controlling the vehicle to take a first action to obviate the event, the operation further comprising: based at least in part on a second event, controlling the vehicle to come to a safe stop (Ferren, See at least paragraph 63).  

As per claims 18, the combination of Ferren, Hu and Tani discloses wherein the first action comprises at least one of discontinuing receipt of non-critical messages, reducing a velocity of the autonomous vehicle, discontinuing publishing non-critical messages, or altering one or more components of the autonomous vehicle (Tani, See at least paragraph 39)

As per claims 19, the combination of Ferren, Hu and Tani discloses wherein the threshold age comprises a first threshold age, the threshold amount of time comprises a first threshold amount of time, the first action comprises controlling the autonomous vehicle to decelerate from a current speed, and wherein the second event comprises at least one of: 
determining that data received from the first subsystem of the autonomous vehicle is older than a second threshold age; or 


As per claims 20, the combination of Ferren, Hu and Tani discloses e the operations further comprising: 
receiving object information about one or more objects in an environment of the autonomous vehicle (Ferren, See at least paragraph 43 – 45); 
receiving operational information about the autonomous vehicle (Ferren, See at least paragraph 29 – 33); and 
determining at least one of the threshold age or the threshold amount of time based at least in part on the object information and the operational information (Ferren, See at least paragraph 43 – 49 and 63).  

Response to Arguments
Applicant’s arguments with respect to claims 1 – 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662